*646MEMORANDUM **
Charles Bryant Swecker appeals from the district court’s denial of his motion to suppress the evidence supporting his conviction for possession of methamphetamine with intent to distribute, in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the denial of the motion to suppress, see United States v. Collins, 427 F.3d 688, 691 n. 3 (9th Cir.2005), and we affirm.
Swecker contends that the district court erred in determining that there was probable cause for his arrest, and therefore the methamphetamine discovered in his vehicle during a search incident to arrest should have been suppressed. We disagree. The record supports the district court’s finding that, at the time of the arrest, police knew sufficient facts to lead a prudent person to believe that Swecker had committed a crime. See United States v. Baron, 860 F.2d 911, 917 (9th Cir.1988). Because the arrest was lawful, the district court properly denied the motion to suppress the evidence.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.